Citation Nr: 1803747	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-16 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess 10 percent prior to May 29, 2014, and to a rating in excess 30 percent beginning May 29, 2014, for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1967 until April 1972.

This case comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A review of the record shows that in a May 2014 rating decision, the Veteran was assigned a 30 percent rating for his PTSD, effective May 29, 2014.  That decision did not constitute a full grant of the benefit sought on appeal.  However, the Board has limited its consideration accordingly.

This matter was previously before the Board.  In a December 2015 decision, the Board denied the claim on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 Memorandum Decision, the Court vacated the Board's decision and remanded the case to the Board for action consistent with the joint motion.  


REMAND

The Board finds that additional development is required before the claim on appeal is decided.  

In the May 2017 Memorandum Decision, the Court took issue with the Board's assignment of probative value to the various medical records in the claims file.  Specifically, it was noted that the Board did not provide a proper reasons and bases for the decision to assign more weight to the VA examination reports of record than the private mental health treatment records and examination reports.  

A review of the record shows that there are rather significant discrepancies in the findings in the VA examination reports and the private mental health records.  The private mental health records tend to show that the Veteran's PTSD symptoms are considerably more disabling that the findings reported in the VA examination reports.  Given the significant inconsistencies in the medical evidence of record, the Board finds that the Veteran's file should be reviewed and an opinion reconciling the discrepancies should be provided.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private mental health records and associate them with the claims file.  

2.  Then, send the case to a VA psychiatrist or psychologist for a medical opinion.  The claims file must be made available to, and reviewed by the VA psychiatrist or psychologist.  Based on a review of the record, the examiner should provide an opinion reconciling the finds of the various VA examination reports of record with the findings of the Veteran's private mental health treatment provider, Dr. H.J.  

The complete rationale for all opinions expressed must be provided.

If the examiner is unable to provide the requested opinion, they should provide a thorough rationale for why the requested opinion cannot be provided.  Another VA examination of the Veteran should only be provided if requested by the examiner providing the requested medical opinion.   

3.  Confirm that the VA opinion report comports with this remand and undertake any other development found to be warranted.

4.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




